DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Parker (Reg. No. 73390) on 05/03/2022.The application has been amended as follows: 

	1.	(Currently Amended) A wireless network access point (AP) to communicate with a first set of one or more wireless client devices, the wireless AP comprising:
	a memory device;
	a wireless network interface;
	a hardware processor coupled with the memory device and the wireless network interface, the hardware processor to receive transmissions via the wireless network interface using a wireless protocol in which spatial reuse of channels is supported via at least a dynamically configurable basic service set (BSS) identifier of the wireless AP, wherein the BSS identifier is utilized to identify overlapping BSSs (OBSSs), the hardware processor further to detect unauthorized network activity based on one or more BSS identifiers associated with the received transmissions and historical characteristics associated with the received one or more BSS identifiers, and, in response to detected unauthorized network activity, to either cause a dynamic adjustment to the BSS identifier of the wireless AP or trigger a change in a remote AP associated with a BSS identifier of the remote AP, wherein triggering a change in the remote AP associated with the BSS identifier of the remote AP comprises:
causing the wireless network AP to convert from an AP mode to a STA mode;
causing the wireless network AP connect to the remote AP in the STA mode to send a STA collision report to cause the remote AP to move to change BSS identifiers.

	2.	(Original) The wireless network AP of claim 1 wherein the unauthorized network activity is determined based on a number of traffic BSS identifier collisions detected within a pre-selected period of time.

	3.	(Original) The wireless network AP of claim 1 wherein the unauthorized network activity is determined based on a number of collision reports from a wireless client device within a pre-selected period of time.

	4.	(Original) The wireless network AP of claim 3 wherein the hardware processor blocks the wireless client device in response to the number of collision reports from the wireless client device exceeding a pre-selected threshold within the pre-selected period of time.

	5.	(Canceled)

	6.	(Original) The wireless network AP of claim 1 wherein the hardware processor stores the historical characteristics associated with the received one or more BSS identifiers in the memory device to be utilized in a multi-level analysis to detect the unauthorized network activity.

	7.	(Original) The wireless network AP of claim 1 wherein the hardware processor further functions to extend a collision detection period in response to a BSS identifier indicating OBSSs.

	8.	(Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors in wireless network access point (AP) to:
	communicate with a first set of one or more wireless client devices using a wireless protocol in which spatial reuse of channels is supported via at least a dynamically configurable basic service set (BSS) identifier of the wireless AP, wherein the BSS identifier is utilized to identify overlapping BSSs (OBSSs);
	detect unauthorized network activity based on one or more BSS identifiers associated with the received transmissions and historical characteristics associated with the received one or more BSS identifiers; and
	in response to detected unauthorized network activity, cause either a dynamic adjustment to the BSS identifier of the wireless AP or trigger a change in a remote AP associated with a BSS identifier of the remote AP, wherein triggering the change in the remote AP associated with the BSS identifier of the remote AP comprises:
causing the wireless network AP to convert from an AP mode to a STA mode;
causing the wireless network AP connect to the remote AP in the STA mode to send a STA collision report to cause the remote AP to move to change BSS identifiers. 

	9.	(Original) The non-transitory computer-readable medium of claim 8 wherein the unauthorized network activity is determined based on a number of traffic BSS identifier collisions detected within a pre-selected period of time.

	10.	(Original) The non-transitory computer-readable medium of claim 8 wherein the unauthorized network activity is determined based on a number of collision reports from a wireless client device within a pre-selected period of time.

	11.	(Original) The non-transitory computer-readable medium of claim 10 further comprising blocking the wireless client device in response to the number of collision reports from the wireless client device exceeding a pre-selected threshold within the pre-selected period of time.

	12.	(Canceled)

	13.	(Original) The non-transitory computer-readable medium of claim 8 further comprising instructions that, when executed by the one or more processors, cause the one or more processors to store the historical characteristics associated with the received one or more BSS identifiers in the memory device to be utilized in a multi-level analysis to detect the unauthorized network activity.

	14.	(Original) The non-transitory computer-readable medium of claim 13 further comprising instructions that, when executed by the one or more processors, cause the one or more processors to extend a collision detection period in response to a BSS identifier indicating OBSSs.

	15.	(Currently Amended) A method for operating a wireless network access point (AP), the method comprising:
	communicating with a first set of one or more wireless client devices using a wireless protocol in which spatial reuse of channels is supported via at least a dynamically configurable basic service set (BSS) identifier of the wireless AP, wherein the BSS identifier is utilized to identify overlapping BSSs (OBSSs);
	detecting unauthorized network activity based on one or more BSS identifiers associated with the received transmissions and historical characteristics associated with the received one or more BSS identifiers; and
	causing either a dynamic adjustment to the BSS identifier of the wireless AP or trigger a change in a remote AP associated with a BSS identifier of the remote AP in response to detected unauthorized network activity, wherein triggering the change in the remote AP associated with the BSS identifier of the remote AP further comprises:
causing the wireless network AP to convert from an AP mode to a STA mode;
causing the wireless network AP connect to the remote AP in the STA mode to send a STA collision report to cause the remote AP to move to change BSS identifiers. 

	16.	(Original) The method of claim 15 wherein the unauthorized network activity is determined based on a number of traffic BSS identifier collisions detected within a pre-selected period of time.

	17.	(Original) The method of claim 15 wherein the unauthorized network activity is determined based on a number of collision reports from a wireless client device within a pre-selected period of time.

	18.	(Original) The method of claim 17 further comprising blocking the wireless client device in response to the number of collision reports from the wireless client device exceeding a pre-selected threshold within the pre-selected period of time.

	19.	(Canceled)

	20.	(Original) The method of claim 15 further comprising causing the one or more processors to extend a collision detection period in response to a BSS identifier indicating OBSSs.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “using a wireless protocol in which spatial reuse of channels is supported via at least a dynamically configurable basic service set (BSS) identifier of the wireless AP, wherein the BSS identifier is utilized to identify overlapping BSSs (OBSSs);detect unauthorized network activity based on one or more BSS identifiers associated with historical characteristics associated with the received one or more BSS identifiers; and in response to detected unauthorized network activity, cause either a dynamic adjustment to the BSS identifier of the wireless AP or trigger a change in a remote AP associated with a BSS identifier of the remote AP, wherein triggering the change in the remote AP associated with the BSS identifier of the remote AP comprises: causing the wireless network AP to convert from an AP mode to a STA mode; causing the wireless network AP connect to the remote AP in the STA mode to send a STA collision report to cause the remote AP to move to change BSS identifiers” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,8 and 15. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468